DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin K. Murray on 1/13/2022.
The application has been amended as follows: 

Claim 1, in the second to last line, the word “indirect” has been deleted.

Claim 2, second and third to last lines, the limitation “to receive the at least the portion of the waste gas” has been changed to –to receive the first portion of waste gas—

Claim 2, second to last line, the limitation “without the at least the portion of the waste gas” has been changed to –without the first portion of waste gas—

Claim 2 last line, the word “indirect” has been deleted.

Claim 3, line 4, the limitation “the gas to be” has been deleted and replaced by –gas that was--.



Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not teach the method for producing a liquid nitrogen product according to claim 1, wherein “the diverted waste gas is sent from the condensing section to the recycled air compressor for the recycled air compressing step without being warmed via heat exchange against the feed air”; the prior art of record, either alone or in combination, does not teach the nitrogen production apparatus according to claim 2, comprising “wherein the recycled air compressor is configured to receive the first portion of the waste gas from the condensing section without the first portion of the waste gas being warmed via heat exchange against the feed air in the main heat exchanger” .  The allowable subject matter of both claims 1 and 2 are in direct contradiction to reference Thorogood et al. (US 4,867,773) who teaches diverted waste gas in line 247 being warmed by heat exchanged by the feed air in line 220 before being compressed in the recycle gas compressor 230. The closest prior art of record is discussed below.

Agrawal et al. (US 4,595,405) teaches a method (using Fig. 2) for producing a liquid nitrogen product (136), the method comprising:

a cooling step (using portion 124 of feed air passing through HX second stage in annotated Figure 1 by the Examiner) for cooling at least a first portion (portion of 116 which flows through all of heat exchangers 118s) of the feed air cooled by the cooling step to a second temperature lower (See table I, -165 C) than the first temperature to produce a low-temperature feed air (122);
a first expanding step (using expander 114) for expanding and cooling a second portion of the feed air (portion passing through expander 114) cooled by the precooling step to produce a first low-temperature air (low-temperature air leaving expander 114);
a second expanding step (using expander 110) for expanding and cooling at least a third portion (portion passing through 110) of the feed air to produce a second low-temperature air (portion exiting 110);
a first introducing step (where 122 is expanded and enters column 126; notice unlabeled valve which are known in the art for expanding feed air prior to entering a distillation column) for expanding and introducing the feed air cooled by the cooling step into a lower section (section of 126 where 122 enters 126) than a first distilling section (upper section of 126) in a distillation column (126) having the first distilling section;
Oxygen-rich liquid product 128 from the bottom of the distillation column 126 is cooled in a heat exchanger 130 and flashed in a boiler/condenser 132 located at the top of the distillation column.  The gaseous nitrogen stream at the top of the distillation column is condensed in the boiler/condenser to provide the liquid reflux at the top of the distillation column and a liquid nitrogen stream 134.”) inside the distillation column by exchanging heat with an oxygen-rich liquid (liquid oxygen is pooled at the bottom of 126 and leaves through line 128) pooled in the lower section of the distillation column by a condensing section (132) arranged in an upper section (section where 132 is located) of the distillation column;
a waste gas (144);
a waste gas heat exchange step (where waste gas in line 145 exchanges heat in HX first and second stages 118 in annotated Figure 1 by the Examiner) for exchanging heat between the not diverted waste gas (waste gas in line 145) and the precooled feed air (in HX 118s);
a liquid nitrogen product (liquid removed at 136) removing step for removing a liquid nitrogen product (liquid nitrogen in the bottom of separator 140) from the distillation column, wherein the feed air exchanges heat with the first low-temperature air and/or the second low-temperature air in the precooling step and the cooling step (within HXs 118).


    PNG
    media_image1.png
    764
    936
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 2 of Agrawal.


Thorogood et al. (US 4,867,773) teaches a recycled air compressing step (using compressor 230 in Fig. 2) for diverting waste gas (gas within 243) removed from a condensing section (section at 231) arranged in an upper section (upper section of distillation column 227) of the distillation column and compressing the diverted waste gas (using compressor 230); and a second introducing step when compressed waste gas 232 is introduced to HX 223) for introducing the compressed recycled air compressed by the recycled air compressing step into a lower section (where 238 enters distillation column 227) of the distillation column than a location of the first distilling section (section where feed air 225 enters).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763